department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx october xx date address address uil person to contact identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court tax_exempt_and_government_entities_division number release date org address dear this is a final adverse determination as to your exempt status under sec_501 c of the internal_revenue_code our adverse determination was made for the following reasons ‘you have failed to produce documents to establish that you are operated exclusively for exempt purposes within the meaning of the internal_revenue_code sec_501 and that no part of your net eamings inure to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities and have failed to file information returns as required by sec_6001 sec_6033 a and revrul_59_95 1959_1_cb_627 based upon the above we are revoking your organization’s exemption from federal_income_tax under sec_501 of the internal_revenue_code retroactively to january 20xx contributions te your organization are no longer deductible under sec_170 of the internal revenue cade you are required to file federal_income_tax returns on form_1120 these retums should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court ot the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours vicki l hanson acting director eo examinations c sovennmen eat ties org address department of the treasury intemal revenue service commerce street ms dal kt dallas tx date taxpayer_identification_number form tax_year s ended person to contact ld number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the intemnal revenue code code is necessary if you accept our findings take no further action we will issue a final revocation letter ifyou do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision applicable law and arguments in support of your position your protest should include a statement of the facts the ‘an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an intemal revenue service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technicat advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog numba if you do ifwe do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination not protest this proposed determination within days from the date of this fetter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the intema revenue service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at_f you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f para of teeny tal revenue seni form 886a ‘name of taxpayer ‘org issue - organization not responding to document request by the irs schedule no or exhibit year period ended explanation of items december 20xx failing to respond to document requests legend org organization name xx date issue whether org qualifies for exemption under sec_501 of the intemal revenue code facts the organization received the initial letter and sent the confirmation tetter back to reschedule for the meeting because the meeting time was conflict with her time then agent tried to contact the officer several times but unsuccessfully agent left several messages for the officer to cali agent back to reschedule for the meeting look on exp to add more info exhibit a provides copies of the internal_revenue_service correspondence requesting that exempt_organization make documents available for an examination of returns forms and for the year ending december 20xx letters have been mailed out on march 20xx may 20xx july 20xx and october 20xx agent has made several attempts over telephone to talk to the officers of the organization with no success the exempt_organization failed to respond to the internal_revenue_service correspondence or telephone calls law sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 a provides except as provided in sec_6033 every organization exempt from tax under sec_501 shail file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other retums and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such form 886-a rev department of the treasury - intemal revenue service page -1- dae fc tsay ema as fom bca ‘name of taxpayer org issue - organization not responding to document request by the irs saehienow exhibit year period ended explanation of items ee mber 20xx permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-2 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him te inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested te produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its fiability for any unrelated_business_income_tax taxpayer's position this area is left blank agent has not been able to contact the taxpayer in spite of repeated effort government's position form 886-a rev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer org schedule nov or exhibit year period ended tioparvagar ofthe teessaey teter revenue service explanation of items issue - organization not responding te document request by the irs december 20xx based on the above cited law it is the government's position that the exempt_organization has failed to meet its reporting requirements as such the tax exempt status of the organization should be withdrawn it is the irs's position that the organization failed to meet the conclusion reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 c accordingly the organization's exempt status is revoked effective january 20xx form_1120 returns should be filed for the tax periods ending on or after december 20xx form 886-a rev department of the treasury - internal_revenue_service page -2-
